*51OPINION OF THE COURT
Per Curiam.
On August 1, 2003, the respondent was found guilty after a trial in the County Court, Suffolk County, of grand larceny in the third degree, a class D felony in violation of Penal Law § 155.35, and two counts of making an apparently false sworn statement in the first degree, a class E felony in violation of Penal Law § 210.40. She was sentenced on October 28, 2003, to a term of imprisonment of two to six years.
Pursuant to Judiciary Law § 90 (4) (a), the respondent ceased to he an attorney upon her conviction of a felony. By virtue of her felony conviction, she was automatically disbarred. Accordingly, the petitioner’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, without opposition, effective immediately.
Prudenti, P.J., Ritter, Santucci, Altman and Mastro, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Jessica Allen, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jessica Allen is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law.